REVISED JULY 16, 2012

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                            United States Court of Appeals
                                                                     Fifth Circuit

                                                                 FILED
                                 No. 10-10645                   July 10, 2012

                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                            Clerk

                                           Plaintiff-Appellee
v.

JIBREEL A. RASHAD,
also known as Vernon Cooks, Jr.,

                                           Defendant-Appellant



                Appeal from the United States District Court
                     for the Northern District of Texas



Before JONES, Chief Judge, and WIENER and GRAVES, Circuit Judges.
EDITH H. JONES, Chief Judge:
      Appellant Jibreel Rashad (“Rashad”) appeals his conviction and sentence
for violating the Hobbs Act in a crude pay-to-play scheme practiced by Dallas,
Texas officials against low-income housing developers. We reject his contentions
concerning sufficiency of the evidence of conspiracy, and his other issues are
meritless.
                               BACKGROUND
      Rashad was charged in one count of a 31-count indictment against
fourteen defendants, including three Dallas public officials, with conspiracy to
                                  No. 10-10645

commit extortion. The trial court granted his motion for severance from the
other defendants, and the case against Rashad was tried to a jury for nine days.
Following conviction, the court sentenced Rashad to 57 months imprisonment,
12 months of which was to be served concurrently with a 125-month sentence
Rashad had received for an unrelated mortgage fraud conviction.
      The instant conviction was predicated on Rashad’s conspiracy with Ricky
Robertson (“Robertson”), a business partner; D’Angelo Lee (“Lee”), a Dallas City
Plan and Zoning Commissioner; Donald Hill (“Hill”), a Dallas City Councilman;
and Terri Hodge (“Hodge”), a state representative, among others, to extort
money and favorable contracts from real estate developer James R. “Bill” Fisher
(“Fisher”). Rashad and Roberston conspired with Lee and Hill in an attempt to
force Fisher to hire Rashad’s company, RA-MILL, to perform construction work
on Fisher’s company’s proposed low-income housing projects in South Dallas.
      Hill’s and Lee’s extortionate demands of Fisher were not, however, limited
to a single incident.       In 2004 and 2005, Fisher and Brian Potashnik
(“Potashnik”) were competing for approval from the Dallas City Council and
Plan Commission to build tax-advantaged affordable housing development
projects. In the summer of 2004, Fisher believed he had “unwavering” support
from Councilman Hill, and as a result, invested approximately a half million
dollars each in the initial stages of three projects. Fisher’s company was on a
limited budget and would not have invested in the development projects without
secure political support.
      Despite Hill’s initial assurances, in August, Darren Reagan (“Reagan”),
president and CEO of the Black State Employees Association of Texas
(“BSEAT”), requested that the City Council place a six-month moratorium on all
new affordable housing developments in South Dallas. This delay would have

                                       2
                                 No. 10-10645

proved disastrous to Fisher’s development project and would have spelled ruin
for his company’s finances. In reality, BSEAT was a sham organization whose
main purpose was to raise money for its sole three members. Councilman Hill
instructed Fisher to meet with Reagan to deflect BSEAT’s opposition to his
project. Fisher later agreed to pay BSEAT $100,000 as a “consultant” in one of
the projects.
      Soon after this episode, Fisher was contacted by Lee and asked to help pay
$5,000 in support of a young man’s college tuition. Fisher attempted to ascertain
if the young man in question was, in fact, the relative of any City of Dallas
employee, but could not get an adequate answer. Fisher did not pay the
requested money. Fisher later learned that the young man was actually related
to either Lee or Hill.
      It was also around this time that Fisher began negotiating with Rashad
and his business partner, Robertson, for RA-MILL to perform concrete sub-
contracting on one of Fisher’s projects. Fisher understood that Lee might be a
partner in their business, and that Lee wanted Fisher to hire RA-MILL, but was
concerned about their lack of construction expertise and experience.
      Fisher signed a contract with Reagan in desperation when he learned that
Hill might oppose his projects. Nevertheless, on October 27, Hill moved to deny
tax credit financing for one of Fisher’s development projects and the Council
postponed the critical vote. Hill instead moved, and Council agreed, to approve
financing for Potashnik’s competing developments. (Seven days before the vote,
Potashnik had agreed to pay Hill’s mistress, Sheila Farrington, $175,000 in
“consulting fees.”)
      Shortly thereafter, Lee contacted Potashnik and Fisher and requested
contributions for Hill’s birthday party, which was in reality a fundraiser.

                                       3
                                  No. 10-10645

Potashnik agreed to contribute $3,000. Lee requested that Fisher donate $7,500,
which Fisher declined to do. Lee left a voicemail for Fisher, pressuring him to
contribute and telling Fisher that his deal was “going to be held over two weeks,”
a statement Fisher took as a threat. Lee’s threat became reality when the Plan
Commission postponed a vote on zoning one of Fisher’s projects on November 4.
      At about this same time, Reagan told Fisher that his Pecan Grove housing
project was not likely to be approved by the City Council and that he needed to
sign another contract with BSEAT in order to gain political support. On the day
of the City Council vote, Fisher and Reagan signed a consulting contract for
$100,000 in the City Hall parking lot. Reagan walked the document into City
Hall. Later that day, Hill moved to approve Fisher’s housing project.
      At this point, Fisher concluded that Dallas officials, Lee and Hill in
particular, were selling their votes for money. He knew he would not be able to
stay in business without Council approval and he would not pay for votes. In his
words, it “wasn’t a level playing field.” Motivated by his deep concerns, Fisher
and his attorney met with the FBI to discuss his situation. After a second
meeting with the FBI, Fisher agreed to cooperate in an investigation of potential
corruption at City Hall by recording his interactions with Lee, Hill and others.
Fisher began by calling Lee to apologize for not having agreed to Lee’s earlier
demands.
      In December, Lee instructed Robertson and Rashad to meet with Fisher
to discuss hiring their company, RA-MILL, as a subcontractor on one of Fisher’s
projects. Lee insisted to them that he expected Fisher to “keep [his] agreement
with these guys . . . and do what he said he was gonna do in that project so [Lee]
can push” Fisher’s housing deal. During the meeting, which Fisher recorded for
the FBI, Rashad and Robertson explicitly told Fisher that if he hired them for

                                        4
                                  No. 10-10645

the housing development, Lee would vote in favor of the project. During this
meeting, Rashad and Robertson admitted to Fisher that Lee was a secret
partner in RA-MILL and would “get taken care of from the contract.” A couple
of weeks after this meeting, Fisher received a voicemail message from Rashad
telling him that he was doing what was required for Lee’s support. Lee then
voted for Fisher’s zoning proposal.
      In late December and early January 2005, Rashad sent contracts to Fisher
that demanded a 10% up-front payment. Fisher balked at this request and
complained to Rashad that a 1% up-front payment was customary. Rashad
responded that Lee wanted these contracts signed as a way to memorialize their
agreement before the upcoming zoning vote. During this meeting, Rashad again
referred to the fact that Lee was a “partner” in their business and reiterated that
if Fisher hired RA-MILL for the housing development, Lee and Hill would vote
in favor of the project.
      Over the next few weeks, Fisher was pressured by Lee, Rashad, and
Robertson to finalize his agreement with RA-MILL. At one point, Reagan
interjected himself into the deal and he and Lee created a $180,000 invoice from
RA-MILL, which was given to Fisher.          When Fisher expressed continued
hesitation with the arrangement and declined to pay, Hill postponed the vote on
the housing project in order to gain more leverage over Fisher. After the
postponement, Rashad demanded payment of $80,000 and indicated that
Fisher’s project would not pass if payment was not made.
      In the ensuing months, Lee pushed Rashad and Robertson (and RA-MILL)
out of the deal, while Reagan moved in again asserting demands for payment to
BSEAT. Fisher ultimately paid $22,500 to BSEAT, nearly half of which found
its way to Hill via delivery in a church parking lot.

                                        5
                                       No. 10-10645

       In June, the FBI executed 25 search warrants resulting from this
investigation. In the ensuing trial of the original defendants, Hill, Lee, Reagan
and Robertson were convicted of charges relating to the extortion of Fisher.
Rashad, as noted, was convicted in his severed trial.
       Rashad appeals the conviction on a number of grounds, including
insufficient evidence, plain errors during the government’s closing argument,
and that the Hobbs Act is unconstitutionally overbroad and vague.1 He also
appeals his sentence.
                                     DISCUSSION
I.     Sufficiency of the Evidence
       Rashad contends that there was insufficient evidence to support his
conviction under the Hobbs Act for conspiracy to obstruct, delay or affect
commerce by extortion. Extortion is defined as “the obtaining of property from
another, with his consent, induced by wrongful use of actual or threatened force,
violence, or fear, or under color of official right.” 18 U.S.C. § 1951(a) and (b)(2).
“Fear of economic loss” may underlie extortion in this context, United States v.
Edwards, 303 F.3d 606, 636 (5th Cir. 2002), as does action “under color of official
right.” Rashad’s jury was instructed on both theories of extortion. A reviewing
court may set aside the jury’s verdict on the ground of insufficient evidence only
if no rational trier of fact could have agreed with the jury. Cavazos v. Smith,
132 S. Ct. 2, 4 (2011). The facts supporting conviction are viewed in the light
most favorable to the government as prevailing party.
       A. Fear of Economic Harm

       1
         Rashad, however, concedes that this argument is foreclosed by this Court’s precedent,
but nevertheless wishes to preserve this issue for possible Supreme Court review. See United
States v. Williams, 621 F.2d 123 (5th Cir. 1980).

                                              6
                                  No. 10-10645

       Extortion induced by means of wrongful fear of economic harm must
involve a particular loss, not merely a loss of future benefit or advantage in an
otherwise fair competition. Edwards, 303 F.3d at 635. Extortion of this type
also occurs where the victim believes that he will lose an investment if he does
not cooperate with the perpetrator’s demands. See United States v. Tomblin,
46 F.3d 1369, 1385 (5th Cir. 1995). Rashad argues that there is insufficient
evidence to show that Fisher was reasonably in fear of economic harm because
Rashad obtained neither money nor property from Fisher, and the zoning vote
on the Dallas West Village project only constituted a potential future benefit, not
an actual loss to Fisher.
       These arguments are unpersuasive. That Rashad received no money from
Fisher is irrelevant, because he conspired with others — including Robertson,
Lee and Hill — to demand payments. The evidence abundantly shows Rashad
shaking down Fisher for a deal with RA-MILL that would serve as a conduit to
Lee.
       As to Fisher’s fear of economic harm, Rashad and others created an
environment in which Fisher would be unable to compete if he did not accede to
the extortionate demands. Edwards establishes that a victim has a reasonable
fear of economic loss when his refusal to pay the extortionate demand will result
in his loss of “the right to compete at all” rather than simply return him to “a
level playing field.” Edwards, 303 F.3d at 636. Substantial and compelling
evidence supports that Fisher truly and reasonably believed that if he did not
hire Rashad’s company, RA-MILL, then both Lee and Hill would vote against
Fisher’s West Dallas zoning request. The repeated delays on the project votes,
combined with the negative votes, threatened Fisher with the loss of a half


                                        7
                                   No. 10-10645

million dollar investment in that project alone if he refused to meet Rashad’s
demands.     Sufficient evidence existed for the jury to convict Rashad for
conspiracy under the “fear of economic harm” theory of the Hobbs Act.
      B. Under Color of Official Right
      Usually, only public officials are charged with extorting property under
color of official right. Tomblin, 46 F.3d at 1382. In Tomblin, the defendant won
a new trial because he practiced extortion as a private individual claiming to
exert influence over public officials, but he received the payments for himself
alone. Tomblin, 46 F.3d at 1382-83. Rashad contends that because he, too, is
a private citizen, he cannot be guilty of extortion “under color of official right.”
This argument misapprehends Tomblin and our circuit precedent. Tomblin was
charged with conspiracy to extort under color of official right, not with the
underlying substantive offense. Rashad’s participation in an illegal agreement
with public officials who were practicing extortion suffices to establish
conspiratorial guilt. In various cases, courts have applied the “under color of
official right” theory to private individuals who conspired with corrupt public
officials, masqueraded as public officials, aided or abetted extortion by public
officials, or were speaking for a public official. See, e.g., United States v. Rubio,
321 F.3d 517, 527 (5th Cir. 2003) (private bail bondsman conspired with public
official who received bribes); United States v. Box, 50 F.3d 345, 351 (5th Cir.
1995) (bail bondsman guilty of Hobbs Act conspiracy to extort “under color of
official right” because he conspired with public officials on the take); Tomblin,
46 F.3d at 1382-83 (citing cases). There is compelling evidence that Rashad, Lee
and Hill were acting in concert with one another, that Fisher knew Rashad was
acting with the backing of the two public officials, and that Lee and Hill would


                                         8
                                   No. 10-10645

benefit from Fisher’s dealings with Rashad. Fisher was fully aware that Lee was
a partner in RA-MILL, and Hill delayed a vote on Fisher’s housing project in
order to force Fisher to make payments to RA-MILL. Rashad was in the middle
of the city officials’ shake-down efforts, and those officials were indicted and
convicted for their misdeeds against Fisher. The requisite “color of official right”
was established in this conspiracy.
II. Prosecution’s Closing Arguments
      Rashad further contends that, in its closing arguments, the prosecution
made inappropriate comments about his guilt, truthfulness and character that
constituted plain errors requiring reversal. When, as here, there are no timely
objections to statements made by the prosecution, this court reviews them for
plain error. United States v. Gracia, 522 F.3d 597, 599 (5th Cir. 2008). Plain
error exists when the defendant can demonstrate that (1) there was an error or
defect; (2) it is plain; and (3) it affected the defendant’s substantial rights. Id.
at 600.   Even when the defendant meets this burden, the court still has
discretion to decide whether or not to reverse, and will generally not do so unless
the plain error seriously affected the fairness, integrity, or public reputation of
the judicial proceeding.     Id.   Three factors inform whether this kind of
prosecutorial misconduct constitutes a reversible error: (1) the magnitude of the
prejudicial effect of the prosecutor’s remarks; (2) the efficacy of any cautionary
instruction by the judge; and (3) the strength of evidence supporting the
conviction. United States v. Thompson, 482 F.3d 781, 785 (5th Cir. 2007). When
analyzing the impropriety of prosecutorial comments, the central issue for this
court is “whether the prosecutor’s remarks cast serious doubt on the correctness
of the jury’s verdict.” Gracia, 522 F.3d at 603. This step “sets a high bar.” Id.


                                         9
                                 No. 10-10645

      Rashad claims that the prosecutor committed reversible error when, in
closing arguments, he stated that Rashad was not a “legitimate person”;
analogized his actions to those of violent drug dealers; and referred to Rashad
as a “thief.” Rashad asserts that these statements violate this court’s oft-
repeated standard that prosecutors may not use their closing arguments to
express opinions about the validity of a witness’s statements or the guilt of a
defendant.    See e.g., Gracia, 522 F.3d at 606-07 (holding that prosecutor
committed plain error requiring reversal when he made guarantees about the
veracity of testimony that was the substantive basis of the case against a
defendant).
      In contrast with Gracia, however, the prejudicial effect of these comments
was small. The prosecution in this case presented ample evidence of Rashad’s
guilt aside from any assertions made about his status or character in closing
statements. Further, while the alleged confession in Gracia had been neither
recorded nor transcribed, the prosecution here possessed numerous recordings
and messages among Rashad and the other defendants discussing their
conspiracy to extort money from Fisher.
      The government responds that Rashad has not demonstrated any error in
the three comments.      The context surrounding the first two challenged
statements supports the government’s position, but the prosecutor need not have
identified Rashad by a reference to thieves. However, in light of the quantity of
evidence against Rashad, this sole arguable misstep did not affect the
defendant’s substantial rights and was not prejudicial.
III. Reasonableness of Sentencing




                                       10
                                  No. 10-10645

      Rashad contends that the district court unreasonably imposed 45 months
of his sentence to run consecutively to a previous sentence he received for a
separate, unrelated crime. Rashad asserts that this sentence was not only
unreasonable but an abuse of discretion that necessitates remand for another
sentencing hearing.
      Under United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), this
Court reviews sentences for “reasonableness” measured against the factors listed
in 18 U.S.C. § 3553(a). United States v. Smith, 440 F.3d 704, 706 (5th Cir. 2006).
Sentences within the guideline range are presumptively reasonable on appeal.
United States v. Newson, 515 F.3d 374, 379 (5th Cir. 2008). Reasonableness may
be rebutted by showing that the sentence does not account for factors that should
receive significant weight, gives significant weight to irrelevant or improper
factors, or represents a clear error of judgment in balancing sentencing factors.
United States v. Nikonova, 480 F.3d 371, 376 (5th Cir. 2007), abrogation on other
grounds recognized by United States v. Delgado-Martinez, 564 F.3d 750, 752 (5th
Cir. 2009). When a sentence is procedurally sound, appellate review is guided
by the abuse-of-discretion standard. Newson, 515 F.3d at 379 (citing Gall v.
United States, 552 U.S. 38, 128 S. Ct. 586, 597 (2007)). Rashad, however, did not
object in the district court to the reasonableness of his sentence. Accordingly, we
review the sentence for plain error. United States v. Peltier, 505 F.3d 389, 391-
92 (5th Cir. 2007).
      Rashad claims that the sentence imposed on him by the district court was
unreasonable under 18 U.S.C. § 3553(a) and U.S.S.G. § 5G1.3. Under 18 U.S.C.
§ 3553(a), the court is required to consider a number of factors when imposing
a sentence. Rashad claims that the court did not adequately consider the


                                        11
                                  No. 10-10645

statutory factors. He contends that the court only mentioned that he had been
a model prisoner with no disciplinary issues and made no factual findings on
which to base its decision. This contention is patently wrong. The district court
expressly discussed each of the Section 3553(a) factors when determining
Rashad’s sentence. The counter-arguments Rashad voices on appeal were well
known to the district court and were rejected.
         Under U.S.S.G. § 5G1.3, in a case involving an undischarged term of
imprisonment, the court may impose a sentence to run concurrently, partially
concurrently, or consecutively to the prior undischarged term of imprisonment
in order to achieve a reasonable sentence. In sentencing Rashad to 57 months,
12 of which are to run concurrently with his mortgage fraud sentence, the court
applied a guideline range of 57-71 months imprisonment.          In light of the
guidelines range, and the statutory maximum of 20 years, the court’s 57-month
sentence was at the bottom of the advisory range. And the court recognized
Rashad’s good behavior in prison by allowing 12 months to run concurrently
with his earlier sentence.
         Rashad cannot show that his sentence was unreasonable, let alone plain
error.
                                 CONCLUSION
         For these reasons, the judgment and sentence of the district court are
AFFIRMED.




                                        12